DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election  filed on 11/18/22 and IDS filed on 11/8/21 and 9/2/21. Claims 13-26 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 11/18/22 is acknowledged.  The traversal is on the ground(s) that  search for groups I and II would overlap and it is not a serious search burden.  This is not found persuasive because art anticipating any composition claims with the ingredients claimed would not anticipate group II drawn to the method, which is for washing and conditioning keratin fibers. Additionally, the requirement between groups I and II, is following MPEP § 806.05 (h).
The requirement is still deemed proper and is therefore made FINAL.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/22.
 				Election of species
Applicants are notified that the elected species drawn to first nonionic surfactant, which is Laureth-2  is not described and disclosed in the specification. Same is true for second nonionic surfactant drawn to Tween 61( See Interview Summary form).
Applicant's election with traverse of  a) “sodium laureth sulfate” drawn to at least one anionic surfactant; (b) “laureth-2” drawn to first nonionic surfactant; “Tween 61” drawn to second nonionic surfactant ;(c)” cocamidopropylbetaine” drawn to at least one amphoteric surfactant ; and (d) “polyquaternium-6 “drawn to at least one cationic polymer  in the reply filed on 11/18/22 is acknowledged.  The traversal is on the ground(s) that  serios burden in examining all the species does not exist since the species  do not belong to different classification, the species have not acquired a separate status in the art. This is not found persuasive because there are numerous species in each category and it is indeed serious burden to examine all the species in each category.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-25 are examined in the application and the generic claim is examined to the extent that it reads on  a) “sodium laureth sulfate” drawn to at least one anionic surfactant; (b) “laureth-2” drawn to first nonionic surfactant; “Tween 61” drawn to second nonionic surfactant ;(c)” cocamidopropylbetaine” drawn to at least one amphoteric surfactant ; and (d) “polyquaternium-6 “ drawn to at least one cationic polymer.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  US 2001/0009909 (‘909) and  U. S. Patent 6,056,948 (‘948) and US 2006/0100114 (‘114). 
US 2006/0100114 (‘114) is cited in the IDS.
US ‘909 teaches composition for washing keratin materials based on weakly ethoxylated sorbitan esters  and also anionic surfactant ( abstract and title) and at [0008] teaches:

    PNG
    media_image1.png
    130
    328
    media_image1.png
    Greyscale

US ‘909 at [0013] teaches:

    PNG
    media_image2.png
    148
    395
    media_image2.png
    Greyscale


US ‘909 at [0016] teaches:

    PNG
    media_image3.png
    93
    386
    media_image3.png
    Greyscale

Polysorbate 61 is drawn to elected species under second nonionic surfactant. Polysorbate 61 is same as Tween 61. US ‘909 at [0019] teaches anionic surfactant and includes alkyl sulfates and at [0027] teaches adding amphoteric surfactants and at [0045] teaches adding cationic polymers drawn to polyquaternary ammoniums and under example 1 exemplifies  sodium lauryl ether sulfate (elected species drawn to anionic surfactant, claims 13, and 15-19) , cocoamidopropyl betaine (elected species drawn to amphoteric surfactant, claims 13 and 23) and Tween 61 ( elected species drawn to second nonionic surfactant, claims 13 and 21).  Example 1 exemplifies laureth 2.5 , which another nonionic surfactant and  another cationic polymer. US ‘909 teaches at [0025] adding additional nonionic surfactants and these are polyethoxylated alcohols with fatty chain containing 8-18 carbon atoms and ethylene oxide being 2-50.  The first surfactant Lauerth-2 is within this genus. US ‘909  teaches at [0017] that the amount of sorbitan esters can be from 0.5-20%
The difference between US ‘909 and instant application  is US ‘909 does not teach laureth-2 drawn to first  nonionic surfactant and polyquaternium-6 drawn to cationic polymer.
Patent ‘948 teaches extra-mild shower gel and hair shampoo formulation with low tensides concentration and at col.2, ll. 37-40 teaches lauryl alcohol ethoxylate which is same as laureth-2 (claims 13, 20 and 22) and teaches at col.3, the amount of lauryl alcohol ethoxylate and this is 0.1-0.5 %  and this amount combined with amount of US ‘909  meets the limitation of claim 14.  
US ‘114 teaches color enhancing shampoo compositions and teaches at ¶[0042] non-ionic surfactants drawn to fatty alcohol ethoxylates and C10-20 fatty alcohol ethoxylates  and the preferred ones are fatty alcohol ether known by the generic name “ Laureth”. US’ 114 at ¶[0052] teaches  in the preferred  form the compositions include cationic polymers as conditioning agents and it includes Polyquaternium-6 along with other Polyquats. US’114 at [0039] teaches adding nonionic surfactants and these are polyethylene glycol sorbitan stearic acid esters  an also fatty alcohol ethoxylates.
Example 8 exemplifies sodium lauryl ether sulfate, cocamidopropyl betaine and different cationic polymers and laureth-4.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to   prepare  composition of US '909  having Tween 61,  cocoamidopropyl betaine and sodium laureth sulfate all exemplified and add another functionally equivalent nonionic surfactant which is laureth-2 taught by patent instead of laureth 2.5 and add any polyquaternium including polyquaternium-6 taught by US ‘114 with the reasonable expectation of success that the modified compositions not only cleanse the hair but also display good tolerance to eye and are mild and  polyquaternium-6 provide conditioning property to hair in view of US ‘114 teaching cationic polymer as conditioning agents. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619